Citation Nr: 0314573	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a fracture of the right transverse process, L-1, with 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1960 to September 1964.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 1997 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which, in pertinent part, 
denied a rating in excess of 20 percent for the veteran's 
lumbar spine disability.  In the same decision, the RO denied 
service connection for a left shoulder disorder and a 
compensable rating for residuals of a right ankle fracture, 
and determined that new and material evidence had not been 
submitted to reopen claims of service connection for a neck 
disorder and for headaches.  The veteran only perfected his 
appeal as to denial of an increased rating for his lumbar 
spine disability; hence, it is the only issue before the 
Board.  In May 1997, the veteran appeared for a personal 
hearing before a hearing officer at the RO.  

This matter was previously before the Board in January 1999, 
when it was remanded for further development.  In July 2000, 
the RO increased the rating for the low back disability to 40 
percent, effective from the date of claim.  The claim remains 
in controversy, as less than the maximum available benefit 
was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In a June 2001 letter from the RO, the veteran was notified 
of the VCAA and implementing regulations, specifically in 
regard to his claim for a total disability rating for 
individual unemployability.  The notice was not specific as 
to the claim for an increased rating for the low back 
disability, and thus was deficient under the Quartuccio 
guidelines.  The Board now has no recourse but to remand the 
case for correction of the notice deficiency.  

Additionally, in a claim for disability compensation, the 
duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Here, the most recent medical evidence of 
record regarding the severity of the veteran's lumbar spine 
disability consists of a May 2001 VA examination report, in 
which the examiner reported that the claims file was not 
available for review in conjunction with the examination.  In 
this regard, it is noteworthy that the Board's January 1999 
remand included an examination request wherein it was 
directed that "[t]he claims file must be reviewed by the 
examiner."  Furthermore, the May 2001 examination report, 
along with numerous outpatient records, indicate that there 
may be significant neurologic symptoms associated with the 
veteran's lumbar spine disability; thus suggesting that a 
neurological examination is warranted to assure a full and 
fair adjudication of the issue at hand.  The criteria for 
rating disc disease were amended effective September 23, 
2002.  The veteran was advised of the new criteria in March 
2003.  However, he has not been examined by VA in light of 
the revised criteria.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a  failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
lumbar spine disability from May 2001 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any VA medical records of 
treatment for the lumbar spine disability 
which are not already associated with the 
claims file.

3.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his lumbar spine disability.  
His claims file and copies of the 
previous and the revised criteria for 
rating disorders of the low back, 
including disc disease, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include range of 
motion studies of the lumbar spine with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
All functional limitations resulting from 
the lumbar spine disability are to be 
identified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the lumbar 
spine.  The examiner should note whether 
the disability has resulted in 
incapacitating episodes (as defined in 
the revised rating criteria).  The 
examiner should specify what pathology 
(and associated impairment) is related to 
the service-connected residuals of a 
fracture of the right transverse process, 
L-1, and what, if any, pathology (any 
impairment) is not related to the 
service-connected disability, but is due 
to intercurrent causes, including any 
postservice injury.  The examiner should 
discuss the effect the lumbar spine 
disability has upon the veteran's daily 
activities, and provide a specific 
opinion on the effect the lumbar spine 
disability has upon his employability.  
The examiner must explain the rationale 
of all opinions given.

4.  The RO should also arrange for the 
veteran to be afforded a VA neurologic 
examination of the lumbar spine to 
determine whether the low back disability 
is manifested by neurologic symptoms that 
would warrant a separate compensable 
rating.  His claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include any indicated 
tests and/or studies.  The examiner must 
explain the rationale for all opinions 
given.
5.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claim in light of all 
evidence added to the record since their 
last previous review of the claim 
(considering, if applicable, the 
possibility of separate ratings under all 
applicable diagnostic codes).  If it 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


